Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tiemoko Coulibaly and Fatou Gaye-Coulibaly appeal from the district court’s orders denying their motions filed pursuant to Fed.R.Civ.P. 60(b) and Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Coulibaly v. JP Morgan Chase Bank, N.A., No. 8:10-cv-03517-DKC, 2014 WL 992778 (D.Md. Mar. 13 & June 16, 2014). We deny the cross-motions to strike and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.